Citation Nr: 1025716	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for status post left anterior 
cruciate ligament reconstruction with residual laxity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 1990 
and November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, denying service connection for a bilateral knee 
condition.  In May 2003, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
February 2004.

The Board remanded the Veteran's claim of entitlement to service 
connection for a bilateral knee condition to the Appeals 
Management Center (AMC) in April 2007.  In May 2009, the Board 
denied the Veteran's right knee disability claim, and again 
remanded his left knee disability claim to the AMC for further 
evidentiary development, including attempting to obtain 
additional service treatment records, obtaining current VA 
treatment records, and providing the Veteran with a new VA 
examination.  The Board is obligated by law to ensure that the 
AMC complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In July 2009, the AMC sent the Veteran a letter requesting that 
he submit additional information about his field hospital 
treatment in order to attempt to obtain the relevant service 
treatment records.  The Veteran did not respond to this letter.  
Also in July 2009, the AMC obtained updated VA treatment records 
for the Veteran.  Finally, the Veteran was afforded new VA 
examinations in October 2009 and January 2010.  Accordingly, all 
remand instructions issued by the Board have been complied with 
and this matter is once again before the Board.

A March 2009 statement from the Veteran indicates that he 
believes that he has a right knee disability that is the result 
of compensating for his left knee disability.  Thus, the issue of 
service connection for a right knee disability, secondary to the 
service-connected left knee disability has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's currently diagnosed status post left anterior 
cruciate ligament reconstruction with residual laxity is the 
result of a disease or injury in service.


CONCLUSION OF LAW

Status post left anterior cruciate ligament reconstruction with 
residual laxity was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for status 
post left anterior cruciate ligament (ACL) reconstruction with 
residual laxity, that claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA is 
moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from a left knee 
disability as a result of his military service.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury 
or disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Additionally, some disabilities, including congenital defects, 
are not deemed diseases or injuries for VA purposes.  See 38 
C.F.R. § 3.303(c) (2009).  However, under certain circumstances, 
service connection may be granted for such disorders if they are 
shown to have been aggravated during service.  See 38 C.F.R. § 
3.303(c); VAOPGCPREC 82-90; VAOPGCPREC 67-90.  In a precedent 
opinion, VA's General Counsel indicated that, for service 
connection purposes, there is a distinction under the law between 
a congenital or developmental "disease" and a congenital 
"defect."  Congenital diseases may be service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, may not be service connected in 
its own right.  However, service connection may be granted for 
additional disability due to disease or injury superimposed upon 
such defect in service.  See VAOPGCPREC 82-90.

A review of the medical evidence shows that the Veteran has been 
treated for various problems with his left knee since at least 
March 1992.  Most recently, he was diagnosed with patellar 
hypermobility, symptoms consistent with transient patellar 
subluxation, and ACL reconstruction with residual laxity by a 
January 2010 VA examiner.  As such, the evidence shows that the 
Veteran has a current left knee disability and the first element 
of Hickson is met.

Further, the service treatment records include a March 1991 
report of medical history form on which the Veteran indicated 
that he had experienced left knee cramps with no deficits in 
walking.  Additionally, in April 2010, the Veteran submitted a 
statement from his former sergeant, A. S., indicating that the 
Veteran experienced a leg injury in service and was airlifted to 
a M.A.S.H. unit.  Although there is no further explanation of the 
nature of the Veteran's complaints or injury in the service 
treatment records, the Board finds the notation of left knee 
cramps and Sgt. A. S.'s corroboration of an in-service injury 
sufficient to establish an in-service disease or injury.  Thus, 
the second element of Hickson is met.

The remaining question is whether a medical nexus exists between 
the Veteran's current left knee disability and his military 
service.

The Veteran was afforded VA examinations for his left knee 
disability claim in October 2008, October 2009, and January 2010.  
The October 2008 examiner reviewed the Veteran's claims file and 
noted his complaints of left knee pain, stiffness, and 
instability.  He diagnosed the Veteran with internal derangement 
of the left knee with chronic left knee ACL deficiency, medial 
meniscus tear, status post arthroscopic medial meniscectomy and 
arthroscopic ACL reconstruction, and chronic athralgias with 
dismobility.  He opined that the Veteran's left knee condition 
was at least as likely as not related to his active duty service 
and his in-service complaints.  In supporting his opinion, the 
examiner highlighted the Veteran's long history of treatment for 
his left knee, dating back to within a year of his separation 
from service.  The October 2008 examiner evaluated the Veteran 
again in October 2009.  The examiner reiterated his diagnoses and 
conclusion that the Veteran's left knee disability was related to 
service.  The examiner again highlighted the Veteran's long 
history of left knee treatment since the time of discharge in 
supporting his conclusion.  The examiner indicated that he was 
not qualified to give any further opinion and recommended the 
Veteran be scheduled for a VA examination with a physician with 
expertise in orthopedics.

The Veteran was afforded a VA examination with a VA physician in 
January 2010.  The examiner reviewed the Veteran's claims file 
and took a complete history.  He diagnosed the Veteran with 
patellar hypermobility, symptoms consistent with transient 
patellar subluxation, and ACL reconstruction with residual 
laxity.  He opined that the Veteran's patellar hypermobility and 
symptoms consistent with transient patellar subluxation were less 
likely than not due to his military service, as these conditions 
were most likely congenital.  With regards to the Veteran's ACL 
reconstruction with residual laxity, the examiner concluded that 
the service treatment records did not contain sufficient 
information to resolve the question of a medical nexus without 
resorting to mere speculation.

The Board finds the October 2008 and October 2009 examiner's 
opinions probative with regard to the issue of service connection 
for a left knee disability.  He was aware of the Veteran' 
reported in-service injury, as corroborated by the April 2010 
statement from Sgt. A. S., and his lengthy history of treatment 
for a left knee disability.  He considered the Veteran's 
continuity of symptomatology from within a year of separation 
from service to the present and concluded that his current left 
knee disability was related to his military service.  Conversely, 
the Board finds that the January 2010 VA examiner's opinion is 
not probative as to the question of a medical nexus.  The 
January 2010 examiner's determination that he could not opine on 
the etiology of the Veteran's ACL reconstruction with residual 
laxity without resorting to mere speculation does not provide an 
answer to the question of medical nexus, nor does it contradict 
the October 2008 and October 2009 examiner's conclusions.

With regard to the January 2010 examiner's assertion that the 
Veteran's patellar hypermobility and symptoms consistent with 
transient patellar subluxation were congenital, the Board notes 
that, although a congenital defect generally may not be service 
connected in its own right, service connection may be granted for 
additional disability due to disease or injury superimposed upon 
such defect in service.  See VAOPGCPREC 82-90.  As the Veteran 
experiences additional left knee disability that is not 
attributable to his congenital defect, the Board finds that such 
additional disability was due to disease or injury superimposed 
on his congenital defect and may be service connected.

In light of the October 2008 and October 2009 positive nexus 
opinions and the lack of evidence to contradict these opinions, 
the Board finds that, at minimum, the evidence in this case is in 
equipoise regarding the question of whether the Veteran's current 
left knee disability is related to his military service.  As 
such, the benefit-of-the-doubt will be conferred in the Veteran's 
favor and his claim for service connection for status post left 
ACL reconstruction with residual laxity is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for status post left anterior 
cruciate ligament reconstruction with residual laxity is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


